AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made and
entered into as of the 15th day of June 2015 (the “Effective Date”), by and
between MOJO ORGANICS, INC., a Delaware corporation (the “Company”), and PETER
SPINNER, an individual (the “Employee”).

 

WITNESSETH:

 

WHEREAS, the Company currently employs the Employee as its Chief Operating
Officer;

 

WHEREAS, the Company wishes to acknowledge the extraordinary accomplishments
achieved by the Employee on behalf of the Company and for the benefit of the
shareholders of the Company during his term, including, but not limited to,
developing the MOJO brand, the development of packaging and juice products,
securing production capacity, developing key distributors, and securing funding
for the Company;

 

WHEREAS, it is further acknowledged by the Company that, during this critical
time, Employee did not accept payment of his salary so as to further the
business objectives of the Company and then subsequently forgave such accrued
salary;

 

WHEREAS, the Company desires that the Employee continue to serve as the COO of
the Company in consideration of past accomplishments and future anticipated
achievements pursuant to the terms and conditions set forth herein; and

 

WHEREAS, this Agreement amends and restates the previous Employment Agreement
entered into between the Company and Employee on August 1, 2014;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1.            Purpose; Term; Information.  The Company hereby agrees to employ
the Employee as its COO, and the Employee, in such capacity, agrees to provide
services to the Company for the term commencing on the Effective Date and ending
on the five (5) year anniversary of the Effective Date, unless earlier
terminated in accordance with this Agreement (the “Initial Term”).

 

Upon the expiration of each year of the Initial Term, this Agreement shall be
automatically extended to provide that the Initial Term shall not be less than
five (5) years unless either the Board of Directors of the Company (the “Board”)
or the Employee objects to such extension by delivering written notice to the
other party at least ninety (90) days prior to any one-year anniversary (the
“Objection Notice”). In the event either party sends an Objection Notice, then
this Agreement shall be in effect for remaining balance of the Initial Term. For
example, if this Agreement is executed on June 30, 2015, the Initial Term shall
be through June 30, 2020; provided, however, the Initial Term shall
automatically extend through June 29, 2021 in the event no Objection Notice is
sent prior to June 30, 2016. However, if an Objection Notice is sent prior to
June 30, 2016, then the Initial Term shall continue only through June 29, 2020
or for the balance of the Initial Term.   Such notice, if given by either party
and not withdrawn prior to the end of the applicable year, shall be deemed a
termination of Employee’s employment by the party who delivered such notice
under this Agreement.  The Initial Term shall also be collectively referred to
herein as the “Employment Period”.

 

2.            Performance of Duties.  Employee shall have duties of an Employee
nature that are attendant to his position as described in the by-laws of the
Company and as may be reasonably assigned to him by the Board. Employee will
report to the Board and nothing herein shall interfere with or limit the
oversight responsibilities of the Board. Employee shall use its commercially
reasonable best efforts to preserve the confidentiality of confidential
information designated as confidential by Company or that may assumed to be
confidential. The Employee agrees that during the Employment.  Period, while he
is employed by the Company, he shall devote at least ninety five percent (95%)
of his full working time, energies and talents performing the duties assigned to
him by the Board faithfully, efficiently and in a professional manner.  During
the Employment Period, the Employee may not engage,

 

 

undertake or be interested in (whether directly or indirectly) any other
employment, business or occupation or become a director or employee or agent or
consultant or partner of any other person, officer or company which either
individually or in the aggregate would violate the immediately preceding
sentence without the prior written consent of the Board.

 

3.            Compensation.  Subject to the terms and conditions of this
Agreement, during the Employment Period, the Employee shall be compensated by
the Company for his services as follows:

 

(a)           Base Salary. Upon the execution of this Agreement, Employee shall
receive, for the Initial Term a rate of salary that is not less than $8,000
Dollars per month from June 2015 through September 2015 and then increasing to
$16,000 Dollars per month (the “Base Salary”). The Base Salary will be payable
monthly and subject to normal and customary tax withholding and other
deductions, all on a basis consistent with the Company’s normal payroll
procedures and policies.  During the thirty (30) day period prior to the
expiration of each successive twelve (12) month period during the Initial Term,
the Employee’s salary rate shall be reviewed by the Board to determine whether
an increase in his rate of compensation is appropriate, which determination
shall be within the sole discretion of the Board.

 

(b)           One-Time Bonus. Upon the Company generating revenue of $3,000,000
during any twelve (12) month period during the Initial Term, the Company shall
issue and deliver 252,632 shares of common stock of the Company to the Employee.
A certificate representing such shares of common stock shall be delivered to the
Employee within thirty (30) days upon achieving such milestone.

 

(b)           Annual Bonus. Employee shall also receive, for the Initial Term an
annual bonus (the “Bonus”), based on performance goals as established and
approved by the Board.  The performance goals and the amount of the Bonus for
the calendar year ending December 31, is as set forth on Schedule A attached
hereto.  The Board shall review the amount of the Bonus during the sixty (60)
day period prior to the expiration of each calendar year during the Employment
Period, in order to determine whether the target amount of the Bonus for the
subsequent calendar year should be adjusted based on market compensation for
similar positions.  The target amount of the of Bonus for each calendar year
shall not be less than the amounts set forth on Schedule A assuming the criteria
have been met.  Should the Employee resign or be terminated, he will not be
entitled to receive any Bonus for the calendar year during which Employee was
terminated or resigned.  

 

(c)           Benefits. Employee shall be reimbursed by the Company for all
reasonable business, promotional, travel and entertainment expenses incurred or
paid by him during the employment period in the performance of his services
under this Agreement that are consistent with the Company’s policies in effect
from time to time, provided that the Employee furnishes to the Company
appropriate documentation in a timely fashion required by the Internal Revenue
Code in connection with such expenses and shall furnish such other documentation
and accounting as the Company may from time to time reasonably request.

 

(d)           Employee shall be entitled to all scheduled holidays of the
Company, and a minimum of twenty-two (22) days of paid vacation per year
(subject to increase in the sole discretion of the Board).

 

4.            Termination.  The Employee’s employment hereunder may be
terminated prior to the expiration of the Employment Period under the following
circumstances:

 

(a)            Death .  The Employee’s employment hereunder shall terminate upon
his death.

 

(b)            Total Disability . The Company may terminate Employee’s
employment upon the Employee becoming “Totally Disabled.”  For purposes of this
Agreement, “Totally Disabled” means any physical or mental ailment or incapacity
as determined by a licensed physician in good standing, which has prevented, or
is reasonably expected (as determined by a licensed physician in good standing)
to prevent, the Employee from performing the duties incident to the Employee’s
employment hereunder which has continued for a period of either (A) one hundred
twenty (120) consecutive days or (B) two hundred ten (210) total days in any
twelve (12) month period; provided , however , that the Employee receives at
least thirty (30) days written notice prior to such termination.

 

 

 



(c)            Termination by the Company for Cause.  The Company may terminate
Employee’s employment hereunder for “Cause.” For purposes of this Agreement,
“Cause” shall mean:

 

(i)           any act or omission that constitutes a material breach by the
Employee of any of his obligations under this Agreement;

 

(ii)           the refusal or failure by the Employee to carry out specific,
reasonable directions of the Board that are in writing, which are of a material
nature and consistent with the Employee’s position;

 

(iii)           the refusal or failure by the Employee to satisfactorily perform
the duties reasonably required of him by the Company in his capacity as CEO of
the Company;

 

(iv)           the Employee engaging in any misconduct, negligence, fraud or
dishonest action (including, without limitation, theft or embezzlement),
violence, threat of violence, or any activity that could result in any violation
of federal securities laws, in each case that is injurious to the Company or any
of its subsidiaries or affiliates;

 

(v)           the Employee’s material breach of a written policy of the Company;

 

(vi)           the conviction of the Employee of, or plea of nolo contendere to,
a felony under federal or state law, or a crime involving dishonesty or moral
turpitude or which could reflect negatively upon the Company or otherwise impair
or impede its operations (as determined in the reasonable discretion of the
Board); or

 

(vii)           any other willful misconduct by the Employee which is materially
injurious to the financial condition or business reputation of the Company or
any of its affiliates.

 

Notwithstanding the foregoing, “Cause” for termination shall not be deemed to
exist with respect to the Employee’s acts as described in subsections (i), (ii),
(iii) or (v) above, unless the Company shall have given written notice to the
Employee within a period not to exceed thirty (30) days of the Company’s
knowledge of the initial existence of the occurrence, specifying the “Cause”
with reasonable particularity and, within thirty (30) days after such notice,
the Employee shall not have cured or eliminated the problem or thing giving rise
to such “Cause;” provided, however , no more than two (2) cure periods need be
provided during any twelve (12) month period.  For the avoidance of doubt,
Employee shall not be afforded any cure period with respect to the acts
described in subsections (iv), (vi) or (vii) above.

 

(d)            Termination by Employee for Good Reason.  Employee may terminate
his employment with the Company for Good Reason.  For purposes of this
Agreement, “Good Reason” shall mean a termination by the Employee of his
employment with the Company due to a breach by the Company of its material
obligations under this Agreement, or any other agreement to which Employee and
Company are both parties; provided, however, that (i) the Employee provides
written notice to the Company specifying in reasonable detail the circumstances
claimed to provide the basis for such termination within thirty (30) days
following the occurrence of such events, without the Employee’s consent, (n) if
such circumstances are correctable, the Company fails to correct the
circumstances set forth in Employee’s notice of termination within thirty (30)
days of receipt of such notice, and (iii) the Employee actually terminates
employment within sixty (60) days following such occurrence:

  

(e)            Voluntary Termination by the Employee other than for Good
Reason.  The Employee may terminate his employment hereunder at any time by
providing written notice to the Company at least thirty (30) days prior to his
voluntary termination of employment.

 

(f)             Notice of Termination.  Any termination by the Company or by the
Employee under this Agreement shall be communicated by written notice to the
other party.

 

For avoidance of doubt, the Company may not terminate the Employee’s employment
hereunder for any reason except for the reasons described in this Section 4.

 

 



 5.            Obligations and Compensation Following Termination of
Employment.  In the event that Employee’s employment hereunder is terminated,
Employee shall have the following obligations and shall be entitled to the
following compensation and benefits upon such termination, and nothing else:

 

(a)           In the event that (A) Employee terminates his employment for Good
Reason in accordance with Section 4(d) above, or (B) the Company terminates his
employment in any manner other than pursuant to Section 4(a), Section 4(b) or
Section 4(c) above, in any case, but subject to the Employee’s compliance with
the provisions contained in Sections 5(d), 5(e), the Company shall pay to the
Employee: (i) any accrued but unpaid Salary for services rendered to the date of
termination; and (ii) an amount equal to the Salary at the time of such
termination, payable for the remainder of the then-current term (i.e., the
Initial Term).

 

(b)            Termination due to Death or Total Disability.  In the event that
the Employee’s employment is terminated due to the Employee’s death or by the
Company as a result of the Employee being deemed to be Totally Disabled, the
Company shall pay to the Employee the following amounts and nothing else: (i)
any accrued but unpaid Salary for services rendered to the date of termination;
and (ii) an amount equal to the Salary at the time of such termination, payable
over a one (1) year period beginning thirty (30) days after the date of such
termination in accordance with Section 3(a) above.

 

(c)            Termination by the Company for Cause or Voluntary Termination by
Employee other than for Good Reason.  In the event that Employee’s employment is
terminated by the Company for Cause pursuant to Section 4(c) above, or due to
the Employee’s voluntary resignation other than for Good Reason pursuant to
Section 4(e) above, the Company shall pay to the Employee any accrued but unpaid
Salary for services rendered to the date of termination and nothing else.

 

(d)            Employee’s Obligation to Execute a General Release.  In the event
that Employee’s employment is terminated for any reason, the Company’s
obligation to pay the Employee the amounts set forth above in this Section 5
(with the exception of any accrued but unpaid Salary for services rendered on
the date of termination) shall be conditioned upon the Employee (or his estate
or beneficiary, as applicable) executing, and the effectiveness within ninety
(90) days after such termination of employment of, a valid waiver and release of
all claims that the Employee may have against the Company under this Agreement
in a form reasonably satisfactory to the Company (which waiver and release of
all claims shall not waive or release claims for amounts payable pursuant to
this Agreement or claims Employee may have as a shareholder of the Company).

 

(e)            Return of Company Property.  In the event that Employee’s
employment is terminated for any reason, the Employee (or his estate or legal
representative, as the case may be) shall be obligated to immediately return all
properly of the Company or any of its affiliates in his (or their) possession as
of the date of termination, including, but not limited to, (i) cell phones,
personal computers or other electronic devices provided by the Company,
including all files resident on such devices; (ii) all memoranda, notes,
records, files or other documentation, whether made or compiled by the Employee
alone or in conjunction with others (regardless of whether such persons are
employed by the Company); (iii) all proprietary or other information of the
Company and its affiliates (originals and all copies) which is in the Employee’s
control or possession (or that of his estate or legal representative, as the
case may be); and (iv) any and all other property of the Company and its
affiliates which is in the Employee’s control or possession (or that of his
estate or legal representative, as the case may be), whether directly or
indirectly.

 

(f)             Transition Services .  In the event that either (i) the Employee
terminates his employment without Good Reason in accordance with Section 4(e)
above, or (ii) the Employment Period expires pursuant to either party’s
non-renewal thereof, the Employee agrees that after the date of such termination
or expiration, as applicable, he shall, for a period not to exceed ninety (90)
days from the effective date of his termination, take all actions as reasonably
requested by the Company in order to transition all of his former job duties and
responsibilities to his successor, and the Company shall compensate the Employee
for such services at the pro rata hourly rate of the Employee’s Salary as of the
date of the date of the Employee’s termination.

 

 

 



6.            Covenants of Employee.  The Employee covenants and agrees that:

 

(a)             Confidential Information.  During the Employment Period and at
all times thereafter, the Employee shall keep secret and retain in strictest
confidence, and shall not use for his benefit or the benefit of others, except
in connection with the business and affairs of the Company and its affiliates,
all confidential matters relating to the Company’s business or to the Company
and its affiliates learned by the Employee heretofore or hereafter directly or
indirectly from the Company and its affiliates, including, without limitation,
information with respect to (a) operations, (b) sales figures, (c) profit or
loss figures and financial data, (d) costs, (e) customers, clients, and customer
lists (including, without limitation, credit history, repayment history,
financial information and financial statements), and (f) plans (collectively,
the “Confidential Information”) and shall not disclose such Confidential
Information to anyone outside of the Company and its affiliates except with the
Company’s express written consent and except for Confidential Information which
(1) is at the time of receipt or thereafter becomes publicly known through no
wrongful act of the Employee or (2) is received from a third party not under an
obligation to keep such information confidential and without breach of this
Agreement.  The Employee further agrees that he shall not make any statement or
disclosure that (a) would be prohibited by applicable Federal or state laws or
(b) is intended or reasonably likely to be detrimental to the Company or any of
its subsidiaries or affiliates.

 

(b)            Non-Solicitation.  During the Employment Period and for a one (1)
year period thereafter (the “Restricted Period”), the Employee shall not,
without the Company’s prior written consent, directly or indirectly, knowingly
solicit or encourage any employee of the Company to leave the employment of the
Company or hire or participate in hiring any employee who has left the
employment of the Company during the Restricted Period or the six (6) month
period prior to the beginning of the Restricted Period.

 

(c)             Non-Compete.

 

(i)           During the Employment Period and, in the event (A) the Employee’s
employment with the Company is terminated for “Cause,” (B) the Employee resigns
from the Company without “Good Reason,” or (C) the Employee elects for the
Employment Period to expire in accordance with Section 1 above, then, also
during the Restricted Period, the Employee expressly shall not, directly or
indirectly, without the prior written consent of the Board, own, manage,
operate, join, control, franchise, license, receive compensation or benefits
from, or participate in the ownership, management, operation, or control of, or
be employed or be otherwise connected in any manner with, a Competitive
Business; provided , however , that the foregoing shall not prohibit the
Employee from acquiring, solely as an investment and through market purchases,
securities of any entity which are registered under Section 12(b) or 12(g) of
the Securities Exchange Act of 1934 and which are publicly traded, so long as
the Employee is not part of any control group of such entity and such
securities, alone or if converted, do not constitute more than five percent (5%)
of the outstanding voting power of that entity.  For purposes of this Section
6(c), “Competitive Business” means any enterprise in the business of the
manufacture and sale of beverage juice products.

 



(ii)           Employee recognizes that Employee’s services hereunder are of a
special, unique, unusual, extraordinary and intellectual character giving them a
peculiar value, the loss of which cannot be reasonably or adequately compensated
for in damages, and in the event of a breach of this Agreement by Employee
(particularly, but without limitation, with respect to the provisions hereof
relating to the exclusivity of Employee’s services), the Company shall, in
addition to all other remedies available to it, be entitled to equitable relief
by way of an injunction and any other legal or equitable remedies.  Anything to
the contrary herein notwithstanding, the Company may seek such equitable relief
in any federal or state court in New York and Employee hereby submits to
exclusive jurisdiction in those courts for purposes of this Section
(6)(c)(ii).  Such exclusive jurisdiction of courts in New York shall not affect
a court’s ability to award equitable relief as provided in Section 7(a) of this
Agreement.

 

(d)            Records.  All memoranda, notes, lists, records and other
documents (and all copies thereof) made or compiled by the Employee or made
available to the Employee by the Company concerning the Company’s business or
the Company shall be the Company’s property and shall be delivered to the
Company at any time on request.

 

(e)            Acknowledgment.  Employee acknowledges and agrees that the
restrictions set forth in this Section 6 are critical and necessary to protect
the Company’s legitimate business interests (including the protection of its
Confidential Information); are reasonably drawn to this end with respect to
duration, scope, and otherwise; are not unduly burdensome; are not injurious to
the public interest; and are supported by adequate consideration.  

 

 

Employee also acknowledges and agrees that, in the event that Employee breaches
any of the provisions in this Section 6, the Company shall suffer immediate,
irreparable injury and will, therefore, be entitled to injunctive relief, in
addition to any other damages to which it may be entitled, as well as the costs
and reasonable attorneys’ fees it incurs in enforcing its rights under this
Section 6.  Employee further acknowledges that any breach or claimed breach of
the provisions set forth in this Agreement will not be a defense to enforcement
of the restrictions set forth in this Section 6.

 

(f)            Cessation of Payments and Benefits Upon Breach.  Company’s
obligations to make any payments or confer any benefit under this Agreement,
other than to pay for all compensation and benefits accrued but unpaid up to the
date of termination, will automatically and immediately terminate in the event
that Employee breaches any of the restrictive covenants in this Section 6;
provided , however , that Company provides written notice to Employee specifying
in reasonable detail the circumstances claimed to provide the basis for such
breach without Company’s consent, of such events.

 

7.            Rights and Remedies Upon Breach of Restrictive Covenants.  If the
Employee breaches, or threatens to commit a breach of, any of the provisions of
Section 6 (the “Restrictive Covenants”), the Company shall have the following
rights and remedies (upon compliance with any necessary prerequisites imposed by
law upon the availability of such remedies), each of which rights and remedies
shall be independent of the other and severally enforceable, and all of which
rights and remedies shall be in addition to, and not in lieu of, any other
rights and remedies available to the Company under law or in equity:

(a)           The right and remedy to have the Restrictive Covenants
specifically enforced by any court having equity jurisdiction, including,
without limitation, the right to an entry against the Employee of restraining
orders and injunctions (preliminary, mandatory, temporary and permanent) against
violations, threatened or actual, and whether or not then continuing, of such
covenants, it being acknowledged and agreed that any such breach or threatened
breach will cause irreparable injury to the Company and that money damages will
not provide an adequate remedy to the Company; and

 

(b)           The right and remedy to require the Employee to account for and
pay over to the Company all compensation, profits, monies, accruals, increments
or other benefits (collectively, “Benefits”) derived or received by him as the
result of any transactions constituting a breach of the Restrictive Covenants,
and the Employee shall account for and pay over such Benefits to the Company.

 

8.            Indemnification.

 

(a)           The Company shall indemnify Employee to the fullest extent
permitted by New Jersey law against all claims, actions, costs, expenses,
liabilities, and losses (including without limitation, attorneys’ fees,
judgments, fines, penalties, and ERISA excise taxes), incurred by Employee in
connection with an Identifiable Proceeding that arises from or relates to any
acts, events, or omissions that occur on or after the Effective Date of this
Agreement.  For purposes of this Section 8, “Identifiable Proceeding” shall mean
any identifiable action, suit, or proceeding, whether civil or criminal,
administrative or investigative, in which Employee is made a party to, or a
witness in, such action, suit, or proceeding by reason of the fact that Employee
is or was an officer, director or employee of the Company or is or was serving
as an officer, director, shareholder, employee, trustee, or agent of any other
entity at the request of the Company.  To the extent that the Company maintains
an insurance policy or policies providing liability insurance for directors,
officers, employees, agents or fiduciaries of the Company, Employee shall be
covered by such policy or policies in accordance with its or their terms.

 

(b)           The Company shall advance to Employee all reasonable costs and
expenses incurred in connection with an Identifiable Proceeding within twenty
(20) days after receipt by the Company of a written request for such
advance.  Such request shall include an itemized list of the costs and expenses
expected to be incurred in connection with the Identifiable
Proceeding.  Employee shall promptly repay the amount of such advance if
ultimately it shall be determined that Employee is not permitted to be
indemnified against such costs and expenses under applicable law.  If Employee
has commenced or commences legal proceedings in a court of competent
jurisdiction to secure a determination that Employee should be indemnified under
applicable law, as provided in this Section 8, then Employee shall not be
required to reimburse the Company for any expense or cost

 

 

advance until a final judicial determination is made with respect thereto (as to
which all rights of appeal therefrom have been exhausted or have
lapsed).  Employee’s obligation to reimburse the Company, for expense advances
shall be unsecured and no interest shall be charged thereon.

 

(c)           The Company shall not settle any Identifiable Proceeding or claim
in any manner which would impose on Employee any penalty or limitation without
Employee’s prior written consent.  Employee will not withhold consent to any
proposed settlement of an Identifiable Proceeding unreasonably.

 

9.            Successors; Assignment.  This Agreement shall be binding on, and
inure to the benefit of, each of the parties and their permitted successors and
assigns.  This Agreement may be assigned by the Company to a successor in
interest in connection with a sale of all or substantially all of the assets or
securities of the Company.

 

10.            Severability; Blue Penciling.

 

(a)           The Employee acknowledges and agrees that (i) he has had an
opportunity to seek advice of counsel in connection with this Agreement and (ii)
the Restrictive Covenants are reasonable in geographical and temporal scope and
in all other respects.  If it is determined that any of the provisions of this
Agreement, including, without limitation, any of the Restrictive Covenants, or
any part thereof, is invalid or unenforceable, the remainder of the provisions
of this Agreement shall not thereby be affected and shall be given full effect,
without regard to the invalid portions.

 

(b)           If any court determines that any of the covenants contained in
this Agreement, including, without limitation, any of the Restrictive Covenants,
or any part thereof, is unenforceable because of the duration or geographical
scope of such provision, the duration or scope of such provision, as the case
may be shall be reduced so that such provision becomes enforceable and, in its
reduced form, such provision shall then be enforceable and shall be enforced.

 

11.            Waiver of Breach.  The waiver by either the Company or the
Employee of a breach of any provision of this Agreement shall not operate as or
be deemed a waiver of any subsequent breach by either the Company or the
Employee.

 

12.            Notice .  Any notice to be given hereunder by a party hereto
shall be in writing and shall be deemed to have been given when deposited in the
U.S. mail, certified or registered mail, postage prepaid:

 

(a)           to the Employee addressed as follows:

 

Peter Spinner

50 Oak Ridge Ave.

Summit, NJ 07901

 

(b)           to the Company addressed as follows:

 

MOJO Organics, Inc.

101 Hudson Street, 21s Floor

Jersey City, New Jersey 07302

 

13.            Amendment.  This Agreement may be amended only by mutual
agreement of the parties in writing without the consent of any other person and
no person, other than the parties thereto (and the Employee’s estate upon his
death), shall have any rights under or interest in this Agreement or the subject
matter hereof.

 

14.            Applicable Law.  The provisions of this Agreement shall be
governed by and construed in accordance with the internal laws of the State of
New York without regard to the conflicts of laws principles thereof.  Any
dispute is to be resolved exclusively in the courts of the State of New York.

 

 

 



15.            Interpretation.  This Agreement shall be construed as a whole,
according to its fair meaning, and not in favor of or against any
party.  Sections and section headings contained in this Agreement are for
reference purposes only, and shall not affect in any manner the meaning or
interpretation of this Agreement.  Whenever the context requires, references to
the singular shall include the plural and the plural the singular.

 

16.            Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original of this Agreement, but
all of which together shall constitute one and the same instrument.

17.            Authority.  Each party represents and warrants that such party
has the right, power and authority to enter into and execute this Agreement and
to perform and discharge all of the obligations hereunder; and that this
Agreement constitutes the valid and legally binding agreement and obligation of
such party and is enforceable in accordance with its terms.

 

18.            Entire Agreement.  This Agreement is intended to be the final,
complete, and exclusive statement of the terms of Employee’s employment by the
Company and may not be contradicted by evidence of any prior or contemporaneous
statements or agreements, except for agreements specifically referenced
herein.  To the extent that the practices, policies or procedures of the
Company, now or in the future, apply to Employee and are inconsistent with the
terms of this Agreement, the provisions of this Agreement shall control.  Any
subsequent change in Employee’s duties, position, or compensation will not
affect the validity or scope of this Agreement.

 

[Remainder of page intentionally left blank; signature page to follow]

 

 

 

IN WITNESS WHEREOF, the Employee and the Company have executed this Employment
Agreement as of the Effective Date.

 



  “Employee”           /s/ Peter Spinner     Peter Spinner           “Company”  
        MOJO ORGANICS, INC.     By: /s/ Glen Simpson      Glenn Simpson, CEO and
Chairman           /s/ Jeffrey Devlin     Name: Jeffrey Devlin           Title:
BOARD MEMBER           /s/ Richard Seet     Name: Richard Seet            Title:
BOARD MEMBER               Name: Peter Spinner           Title: BOARD MEMBER    
      /s/ Robert Kaufman     Name: Robert Kaufman           Title: BOARD MEMBER
 



 

[Signature Page to Employment Agreement]

 

 

 

Schedule A         Peter Spinner Bonus Structure         Period Cash Bonus Stock
Bonus Criteria 1/1 - 12/31/15 20% of Salary 375,000 Shares of Common Stock
 Revenue for the Period over $300,000         1/1 - 12/31/16 20% of Salary
375,000 Shares of Common Stock  Revenue for the Period over $900,000         1/1
- 12/31/17 20% of Salary 375,000 Shares of Common Stock  Revenue for the Period
over $1,200,000         1/1 - 12/31/18 20% of Salary 375,000 Shares of Common
Stock  Revenue for the Period over $2,400,000         1/1 - 12/31/19 20% of
Salary 200,000 Shares of Common Stock  Revenue for the Period over $4,800,000  
      1/1 - 12/31/20 20% of Salary 200,000 Shares of Common Stock  Revenue for
the Period over $9,600,000         1/1 - 12/31/21 20% of Salary 200,000 Shares
of Common Stock  Revenue for the Period over $19,200,000         n/a n/a 252,632
Shares of Common Stock  Revenue for a 12 month consecutive Period in excess of
$3,000,000; In consideration for amounts owed for service performed from April
-  September 2015 and for the generation of $3,000,000 in revenue         SHOULD
REVENUE EXCEED THE YEARLY TARGET AND MEET FUTURE YEAR TARGETS THEN THE BONUS
WILL BE EXCELERATED TO INCLUDE THE FUTURE YEARS BONUS

 

